Appeal by the defendant from a judgment of the County Court, Suffolk County (Rohl, J.), rendered November 16, 1988, convicting him of falsifying *658business records in the first degree and issuing false financial statements, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The instant appeal involves charges that arose from false credit information that the defendant supplied to a car salesman in order to obtain financing for a new car. On June 26, 1987, the defendant went to a car dealership and verbally gave the car salesman information required for a credit application, which the salesman wrote down as it was told to him. A $15,000 loan was subsequently approved by the bank used by the dealership. However, when the defendant defaulted on his second loan payment, a credit check revealed that the application did not correctly list the defendant’s social security number, date of birth, or his outstanding debts, and that the application incorrectly stated that the defendant owned his residence. The car was repossessed after the collection agency was unable to contact the defendant for two months.
The defendant’s claim that the evidence was not legally sufficient is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, contrary to the defendant’s contentions, we find that viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. The evidence established that the defendant intended to defraud the bank and that his application was materially false (see, People v Ramirez, 168 AD2d 908). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Miller, Ritter and Pizzuto, JJ., concur.